DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 3 of the claim, the term “a vehicle” should read –the vehicle--, as this term was previously introduced in the earlier lines of the claim, in line 4 of the claim, the term “the wheel cylinder” should read –each wheel cylinder--, since multiple wheel cylinders were previously recited, and in line 8 of the claim, the term “the wheel cylinder” should read –each wheel cylinder—for the reason listed above.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claim 1 is objected to as outlined above, but would be allowable if rewritten to overcome these objections.
The following is a statement of reasons for the indication of allowable subject matter:  
While Japanese Patent No. 2014-097710 to Nishida discloses a braking control device for vehicle that pumps a brake fluid from a reservoir to a wheel cylinder of each wheel through one fluid pump according to a manipulated variable of a braking operation member of the vehicle to increase a fluid pressure of each wheel cylinder, wherein the braking control device comprises:  an electric motor which drives the fluid pump, and a controller which controls the electric motor, wherein the controller is configured to calculate a target discharge amount of the fluid pump based on a target fluid pressure and PG Publication No. 2018/0297562 to Ishikawa et al disclose a braking control device for a vehicle with a controller that is configured to calculate a target fluid pressure of wheel cylinders based on at least one of a wheel speed of each wheel, deceleration state of the vehicle, and a turning state of the vehicle, neither of these references taken either alone or in combination disclose that the controller is configured to include a front wheel calculation map, which is a relationship between an inflow volume and the fluid pressure of the brake fluid corresponding to a front wheel cylinder of the wheel cylinders, and a rear wheel calculation map, which is a relationship between an inflow volume and the fluid pressure of the brake fluid corresponding to a rear wheel cylinder of the wheel cylinders, and calculate the target discharge amount based on the front wheel calculation map and the rear wheel calculation map.
It is for these reasons that applicant’s invention defines over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2007/0210642 to Niino et al., PG Publication No. 2008/0300763 to Mori et al., PG Publication No. 2021/0197779 to Maruyama et al., and PG Publication No. 2021/0221231 to Maruyama et al all disclose braking control devices similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        06/08/22